Exhibit 10.1
September 13, 2010
Mr. C.A. Howlett
US Airways Group, Inc.
111 West Rio Salado Parkway
Tempe, AZ 85281
Dear C.A.,
This letter agreement (this “Agreement”) confirms the agreement among you, US
Airways Group, Inc. (“Group”) and US Airways, Inc. (together with Group, the
“Company”) regarding your potential retirement from the Company. Upon execution
of this Agreement, the Executive Change in Control and Severance Benefits
Agreement among you and the Company, dated as of November 28, 2007 (the “Change
in Control Agreement”), will be amended to the extent necessary to provide that
you shall be eligible to receive the severance payments and benefits set forth
in the Change in Control Agreement (as amended by this Agreement) upon the
earliest of (a) the termination of your employment by the Company for other than
Misconduct (within the meaning of the Change in Control Agreement) prior to
March 14, 2012, (b) your termination of employment due to retirement from the
Company on March 14, 2011 (your “Retirement Date”) or (c) a Change in Control
(within the meaning of the Change in Control Agreement) that constitutes a
“change in control event” within the meaning of Treasury Regulations
Section 1.409A-3(i)(5). You and the Company may mutually agree in writing to
extend the Retirement Date; provided, however, that the Retirement Date may not
be extended beyond a date that would cause the severance payments and benefits
to be paid later than March 14, 2012.
The severance payments and benefits you will be entitled to receive upon timely
executing a Release (as described below) will be as provided in the Change in
Control Agreement, except: (i) the annual bonus amount, as provided in
Section 2.1(c) of the Change in Control Agreement, will be 200% of your target
bonus (which payment shall replace any potential payout for you under the FY
2010 Program of the Annual Incentive Plan, as well as any potential payouts
under any other Annual Incentive Plan cycles); (ii) the long term incentive plan
(“LTIP”) amount, as provided in Section 2.1(d) of the Change in Control
Agreement, will be 200% of your target award (which payment will replace any
potential payout for the LTIP cycle ending in the year of termination, as well
as any potential payouts under any other LTIP cycles) and (iii) the extended
exercisability of stock awards, as provided in Section 2.1(f) of the Change in
Control Agreement, will be the earlier of (A) 36 months from the date you
terminate employment and (B) the original expiration date of the stock awards.

 

 



--------------------------------------------------------------------------------



 



The eligibility for the severance payments and benefits described in this
Agreement (and as outlined in Attachment A) are in consideration for you
agreeing to remain in the employment to the Company until March 14, 2011. These
severance payments and benefits generally will be made or commence within
45 days following the last day of your employment with the Company, subject to
you signing and returning a general waiver and release of claims (“Release”)
within 21 days following the date you terminate employment with the Company and
not revoking the Release during the revocation period provided in the Release.
Your eligibility for the severance payments and benefits described in this
Agreement are also subject to you entering into a consulting agreement to
provide consulting services to the Company for two years following your
termination of employment in exchange for a monthly retainer of $11,993.09, plus
reasonable and customary out of pocket expenses. An invoice for the monthly
retainer and any reasonable and customary out of pocket expenses are to be
submitted to the Company on a monthly basis. Attachment B outlines the details
and expected deliverables as an independent consultant.
You agree that in the event your termination of employment from the Company
occurs after March 14, 2012 for any reason, you shall not receive any benefits
under this Agreement.
Please sign this Agreement below. You understand by executing this Agreement,
you agree to the bound by the terms and conditions of this Agreement. You also
understand that this Agreement may not be amended or modified except in a
writing signed by you and a duly authorized representative of the Company.
Regards,
US Airways Group, Inc. and US Airways, Inc.

         
By:
  /s/ Elise Eberwein
 
   
 
  Name: Elise Eberwein         Title: Executive Vice President — People and
Communications

ACCEPTED AND AGREED TO this 13th day of September, 2010.

     
/s/ C.A. Howlett
 
C.A. Howlett
   

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT A TO THE LETTER AGREEMENT
If you become entitled to severance benefits under the “Letter Agreement” to
which this is attached and execute the Release on or within 21 days following
your termination of employment with US Airways Group, Inc. (the “Company”) and
do not revoke the Release during the revocation period, you will be entitled to
receive the following payments and benefits, to which you would not otherwise be
entitled, within 45 days following the date your employment terminates (or as
otherwise provided below):
Base Salary: $575,668.08 (200% of current base salary of $287,834.04).
Annual Incentive Plan (AIP): $345,400.85 (200% of target AIP; target AIP for the
SVP level is 60% of base salary). This amount would replace any potential payout
for FY 2010, which would be made in the first quarter of 2011.
LTIP: $402,967.66 (200% of target LTIP; target AIP for the SVP level is 70% of
base salary). This payment will be in lieu of any potential payout for the LTIP
cycle ending December 31, 2010, as well as any potential payouts under the LTIP
cycles that end December 31, 2011 and December 31, 2012.
COBRA: $35,525.52 (24 Months of COBRA continuation for health benefits paid in a
lump sum; 24 months times 1,480.23/month).
Total Pre-Tax Cash Payment (base salary +AIP + LTIP + COBRA Lump Sum amounts):
$1,359,562.11. This amount is subject to all applicable payroll taxes and
withholdings.
Equity: All unvested equity will automatically vest upon retirement and
employment separation (March 14, 2011). The period to exercise equity will be
extended to 36 months from the separation date.
Travel Benefits: You and any eligible dependents are entitled to lifetime, “top
priority”, first class, positive space pleasure travel benefits, Chairman’s
Preferred status, US Airways Club membership and 12 passes annually for
family/friend travel, as awarded as part of the America West/US Airways merger
in September 2005. The Company has provided a tax gross-up payment to you for
these lifetime travel benefits.
Unused Vacation: Payment for any earned and unused vacation hours will be paid
on the employment separation date.
Independent Consulting Agreement: A two-year independent consulting agreement
between you and the Company will commence upon your employment separation date
from the Company. Compensation for this consulting assignment will be $11,
993.09/month ($143,917.02 annually) plus reasonable and customary out of pocket
expenses. You will be responsible for all appropriate payroll taxes. Attachment
B outlines the details and expected deliverables for your consulting assignment.

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT B TO THE LETTER AGREEMENT
As outlined in the “Letter Agreement”, dated September 13, 2010, the two-year
independent consulting agreement between you and the Company will commence upon
your employment separation from the Company. The responsibilities of Howlett and
the Company under the Consulting Agreement shall include:
Howlett will:

  •  
Advise the Company regarding aviation
policy/legislation/administration/regulatory strategy and issues at all levels
of government

  •  
Advise the Company on federal political affairs and, at the Company’s request,
political/civic affairs at all levels of government in the communities US
Airways serves. Assistance/counsel may include candidate endorsements, fund
raising, campaign liaison and any counsel deemed appropriate to both parties.
Political candidate fundraising is limited to one event/campaign per year

  •  
Assist the Chief Executive Officer and the Executive Vice President—Corporate
with transitioning and building relationships at all government levels and in
Washington D.C. and each major hub/focus city, both government and
business/civic

  •  
Assist the Company with key political messaging and communications

  •  
Assist with the development of the Executive Vice President—Corporate in
government affairs

  •  
Assist the Executive Vice President—Corporate with the evaluation of the
Company’s government affairs team (both internal and external), make
recommendations with regard to both and assist with identifying and recruiting
executives or consultants

  •  
Such other responsibilities as mutually agreed between Howlett and the Company

The Company will:

  •  
Reimburse Howlett for all reasonable and customary expenses associated incurred
in connection with his consulting work

  •  
Reimburse Howlett for all reasonable and customary expenses for five days per
month of network/relationship maintenance visits in Washington D.C. and
Philadelphia. To the extent practicable, those visits should be scheduled to
allow the Executive Vice President—Corporate to join

  •  
Provide Howlett with a Sky Harbor Airport “Red” parking card for the duration of
the consulting contract

  •  
Pay Howlett at the rate of $300 per hour for all work above 40 hours per
calendar month. However, the Company shall not be required to compensate Howlett
for hours spent in Washington D.C. that do not involve working on behalf of the
Company. Howlett will provide a detailed invoice for hours in excess of 40 and
the Company will settle the invoice as promptly as practicable.

 

 